Citation Nr: 1633721	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO. 14-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, including as due to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

The Veteran's current hypertension disorder is not caused or aggravated by his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to service-connected diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by a January 2010 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The September 2014 VA examiner performed an in-person examination and provided clear explanations in support of her opinions and findings in a November 2015 VA medical addendum opinion. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examination and opinion are adequate to decide the Veteran's claim. 

In November 2015, the Board remanded the case for an addendum VA medical opinion and to issue a supplemental statement of the case (SSOC) if any benefit remained denied by the RO. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review of the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases like hypertension, when manifested to a compensable degree within a year of separation from service. 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under VA regulation, hypertension must be confirmed by readings taken two or more times on at least three different days. Regulation also clarifies that the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2015). Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, or; that systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104 , DC 7101.

The Veteran currently has hypertension, as shown by many private and VA treatment records, including in a September 2014 VA examination report. Thus, the first element of service connection is met. 

The record does not indicate that the Veteran had hypertension in service or within one year from separation from service. In fact, the Veteran does not contend that his current disorder was caused by his military service. Rather, he asserts that he is entitled to service connection for this disorder on a secondary basis due to a service-connected disability. Specifically, he alleges that his hypertension is caused or aggravated by his mellitus, type II. 

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury. See 38 C.F.R. § 3.310(b). Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran's diabetes mellitus, type II with erectile dysfunction has been service connected since November 2009. Thus, the second element of secondary service connection is met.

In December 2009, the Veteran filed a secondary service connection claim alleging that his hypertension was caused by diabetes mellitus, type II. He made a similar contention in a February 2014 substantive appeal (VA Form 9). 

The medical evidence shows that he was first diagnosed with hypertension in 2002, and that he has used medication to control high blood pressure since that time. While the claims file includes VA and private treatment records that show treatment for this disorder, only the September 2014 VA examination and November 2015 VA addendum medical opinion discuss the causal relationship between this disorder and the Veteran's diabetes disability. 

During the September 2014 VA examination, the Veteran contended that he was diagnosed with this disorder in 2003 and he again asserted that it was due to his diabetes mellitus, type II. After reviewing the Veteran's records and performing a physical examination, the examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected diabetes disability because his records indicated that he has normal renal parameters. 

After re-reviewing the pertinent records, this examiner further opined in a November 2015 VA addendum medical opinion that it is not likely that the Veteran's diabetes mellitus, type II, aggravated his hypertension. She explained that diabetes mellitus can aggravate hypertension if there is also an associated renal condition; however, she concluded that the Veteran's diabetes mellitus cannot contribute to aggravating his hypertension because his diabetes mellitus was not complicated by a renal disease.

The Board has considered the Veteran's contentions that his current disorder is caused by his diabetes. The Veteran is competent to report symptoms that he perceived through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, he is not competent to offer an opinion as to etiology of any high blood pressure symptoms due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Hypertension requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on etiology or aggravation. Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish the etiology of his disorder. 

However, the September 2014 and November 2015 VA examiner's opinions are competent on the issue of etiology of a medically complicated matter like hypertension. This examiner opined that it is less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes disability. This examiner's opinions are highly probative evidence regarding the etiology of this disorder because of the examiner's expertise, training, education, proper support and explanations, and thorough review of the Veteran's records and self-reported symptoms. 

Therefore, as the preponderance of the evidence is against service connection for hypertension, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for hypertension, including as due to service-connected diabetes mellitus, type II, is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


